Citation Nr: 1423334	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for bilateral leg bleeding.

2. Entitlement to service connection for a cervical spine (neck) disability. 

3. Entitlement to service connection for a low back disability.  

4. Entitlement to service connection for a right shoulder disability.  

5. Entitlement to service connection for numbness of the lower extremities.  

6. Entitlement to service connection for constant pain all over the body.  

7. Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).  

8. Entitlement to service connection for bilateral hearing loss.  

9. Entitlement to service connection for tinnitus. 

10. Entitlement to service connection for residuals of a head injury.  

11. Entitlement to service connection for migraines. 

12. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and generalized anxiety disorder. 

13. Entitlement to service connection for sleep apnea.  

14. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1982 to March 1998 and active service in the Guam Army National Guard from January 1997 to November 1997 and from February 2002 to May 2002, and in March 2006, and December 2007.  He also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Guam Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Board has rephrased the Veteran's claims for PTSD and depression as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a hearing in August 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  After the hearing, he submitted additional evidence and on the record he waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issue(s) of entitlement to service connection for a neck disability, a low back disability, a right shoulder disability, numbness of the lower extremities, CTS, bilateral hearing loss, tinnitus, residuals of a head injury, migraines, an acquired psychiatric disorder, and sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2013, prior to the promulgation of a decision on entitlement to service connection for bilateral leg bleeding, the Veteran withdrew his appeal. 

2. Constant pain all over the body without complaints of functional loss from such is not a disability for VA purposes.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for entitlement to service connection for bilateral leg bleeding have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

2. Constant pain all over the body was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative, if any.  38 C.F.R. § 20.204 (2013). 

At his August 2013 hearing before the Board, the Veteran withdrew his appeal of the claim of entitlement to service connection for bilateral leg bleeding.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

The Veteran has claimed service connection for constant pain all over the body.  Pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that the Court has held that functional loss caused by pain is akin to functional loss caused by physical disability (Mitchell v. Shinseki, 25 Vet. App. 32 (2011)) but here there is also no competent medical evidence of any such functional loss from this generalized claim.  The Veteran has separate claims for multiple, diagnosed disabilities that include pain as a symptom.  Moreover, although complaining of generalized pain all over his body, the Veteran has not attested to any specific functional loss as the result of this pain.  

Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report constant pain all over his body.  However, he is not competent to diagnose himself with the underlying cause of his pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, he has been diagnosed with several disabilities which cause pain that have been separately claimed.  

The Board finds that the preponderance of the evidence is against service connection for constant pain all over the body.  The provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The appeal of the claim of entitlement to service connection for bilateral leg bleeding is dismissed. 


REMAND

Remand is necessary for the following reasons.  First, the RO must attempt to verify the Veteran's dates of ACDUTRA and INACDUTRA.  Second, his service treatment records appear to be incomplete because there are no records from some of his periods of active duty.  Third, attempts must be made to verify his non-combat stressors, including attempts to obtain his service personnel records from the Army and the Guam Army National Guard.  Fourth, he should be offered VA examinations for his claimed disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Lastly, the issue of entitlement to a TDIU is inextricably intertwined with the service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  




Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain all of the Veteran's service personnel records for his period of active service in the Army from August 1982 to March 1988.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA in the Guam Army National Guard by day and month from the appropriate agency.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

The RO's attention is called to the February 2010 letter from the Guam National Guard indicating that requests for the Veteran's records should be sent to following address: 

	Guam Army National Guard
	HQS, 1/29th IN (Light)
	ATTN S-1
	430 Army Drive 
      Barrigada, Guam
	96913-4421

3. Then, the RO must request the Veteran's complete treatment AND personnel records from his Guam Army National Guard service.  Requests should be made to the National Personnel Records Center, the Records Management Center, and/or any other location, as appropriate.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

4.  Then, review the claims file and prepare a summary of the Veteran's non-combat stressors and forward it to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for any information, to include unit records, which would verify the alleged stressor.  If no records are available, a negative reply is required.  The stressors are as follows:

a) In November or December 1984, while on active duty in the Army, the Veteran sustained a blast injury to the head from an explosive device that exploded in his mailbox, destroying his porch and part of his living room.  

b) During a period of ACDUTRA at Schofield, Hawaii in 1998, he sustained a blast injury from a "torpedo" that exploded during a training exercise.  

5.  Schedule the Veteran for an examination with an appropriate clinician for his neck disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A December 2004 STR noting a herniated disc of the cervical spine.  

ii) An October 2005 record from Dr. J. T. noting that the Veteran sustained neck injuries at his civilian job with the Department of Corrections in 1999 and 2000, and as a result his ability to wear his helmet and carry more than 10 pounds was limited.  

iii) The Veteran's November 2009 statement that he hurt his neck because his supervisor overworked him and his September 2012 and August 2013 statements that he hurt his neck by repeatedly carrying ammunition on his shoulder. 

c) The examiner must provide opinions with regard to the following:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's neck disability preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that a neck disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If a neck disability is not found to have so preexisted a period of active service, ACDUTRA, or INACDUTRA, is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA; or if arthritis is diagnosed, within one year of separation from a period of active service? 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6.  Schedule the Veteran for an examination with an appropriate clinician for his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran's January 2010 assertion that he hurt his back between June and August 2001 when he was knocked down by another soldier during ACDUTRA at the Kahuku training site.  

ii) A January 2010 buddy statement from R. F., who corroborated the Veteran's assertion that he was knocked down by another soldier during training in 2001.  

iii) The Veteran's September 2012 and August 2013 assertions that his back disability is the result of repeatedly carrying ammunition and a backpack.  

c) The examiner must provide an opinion as to the following:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during active service, is related to any incident of service, or during a period of ACDUTRA in 2001 where he was knocked down by another soldier, or if arthritis is diagnosed, whether it began within one year after discharge from active service, a period of ACDUTRA, or a period of INACDUTRA.

For the purposes of this opinion, the examiner is to accept as credible that the Veteran was on a period of ACDUTRA in 2001 and was knocked down by another soldier.  

ii) IF AND ONLY IF the examiner does NOT find that the Veteran's low back disability was directly related to the in-service incident specified above, the examiner must provide an opinion as to whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's back disability preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

iii) If it is found as medically undebatable that a low back disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7.  Schedule the Veteran for an examination with an appropriate clinician for his right shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) Records from March 2004 to October 2004 showing treatment for a partial tear of the supraspinatus tendon of the right shoulder.  

ii) An April 2004 record from Dr. J. B. noting that the Veteran reported right shoulder pain for two years.  

iii) The Veteran's September 2012 and August 2013 assertions that his right shoulder disability is the result of repeatedly carrying ammunition and a backpack. 

iv) A July 2013 statement from Dr. W. P. that the Veteran has an orthopedic injury to his right shoulder "as a result of cumulative effects of infantry training as a National Guardsman."   

c) The examiner must provide an opinion as to the following:

i) Whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's right shoulder disability preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that a right shoulder disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If a right shoulder disability is not found to have preexisted a period of active service, ACDUTRA, or INACDUTRA, is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA; or, if arthritis is diagnosed, within one year of separation from a period of active service?

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8.  Schedule the Veteran for an examination with an appropriate clinician for his numbness of the lower extremities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A July 2003 report of medical history where the Veteran reported numbness and tingling, but did not specify which area(s) of his body.  

ii) A June 2008 record from Dr. W. P. showing a diagnosis of radiculopathy to the left lower extremity.  

iii) A May 2010 record from J. R., PT, that the Veteran's radiating pain began in the previous year.  

iv) The Veteran's September 2012 substantive appeal where he claims that his numbness started during active duty because he had to run and walk long distances in combat boots. 

v) The Veteran's August 2013 hearing testimony where he asserted that his bilateral lower extremity numbness is due to his low back disability.  

c) The examiner must provide an opinion as to the following:

i) Whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's bilateral lower extremity numbness preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that bilateral lower extremity numbness did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If bilateral lower extremity numbness is not found to have preexisted a period of active service, ACDUTRA, or INACDUTRA, is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA?

iv) IF AND ONLY IF a VA examiner has found that the Veteran's claimed low back disability is related to a period of active duty, ACDUTRA, or INACDUTRA, state whether it is at least as likely as not (50 percent or greater probability) that bilateral leg numbness was proximately due to or the result of his low back disability.  If the examiner responds in the negative, he or she must also state whether it is at least as likely as not (50 percent or greater probability) that bilateral leg numbness was aggravated beyond its natural progression by his low back disability.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9.  Schedule the Veteran for an examination with an appropriate clinician for his CTS.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) December 2003 and February 2004 records from Dr. J. L. showing that the Veteran had surgery for CTS.  

ii) A March 2004 record from Dr. J. L. showing that the Veteran's CTS was a result of his "place of employment."  

iii) The Veteran's September 2012 Substantive appeal where he asserted that his CTS began on active duty when he had to carry heavy gear and ammunition.  

c) The examiner must provide an opinion as to the following:

i) Whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's CTS preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that CTS did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

10. Return the Veteran's claims file to the examiner who conducted the January 2010 audiology examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new audiology examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If the examiner determines that a new examination is needed, he or she must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must accept as credible that the Veteran was exposed to acoustic trauma during a period of active duty in the Army from August 1982 to March 1988.  

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran's May 1984 audiogram showing slight hearing loss at 500 Hertz in both ears and at 4000 Hertz in the left ear.  

ii) A July 2003 audiogram showing a pure tone threshold of 40 dB at 1000 Hertz in both ears and at 3000 Hertz in the left ear.  

iii) A July 2003 report of medical history where he reported ringing in both ears.  

iv) A March 2009 medical board audiogram showing slight hearing loss in the right ear at 3000 and at 4000 Hertz and pure tone thresholds of 30 dB and 40 dB at 3000 and 4000 Hertz, respectively, in the left ear.  

v) The report of the Veteran's January 2010 VA audiology examination.  

vi) The Veteran's September 2012 substantive appeal, where he asserts that tinnitus has been present since his period of active duty.   

vii) The Veteran's August 2013 hearing testimony where he specifically asserts that his hearing loss began during his period of active duty in the Army from August 1982 to March 1988.  

d) The examiner must provide opinions with regard to the following:

i)Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or bilateral tinnitus began during his period of active service in the Army from August 1982 to March 1988; or, is/are related to any incident of service to include noise exposure during that period; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

ii) IF AND ONLY IF the examiner finds that the Veteran's bilateral hearing loss and/or tinnitus was NOT due to his period of active service in the Army from August 1982 to March 1988, state whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's bilateral hearing loss and/or tinnitus preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

iii) If it is found as medically undebatable that bilateral hearing loss and/or tinnitus did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

e) In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in-service as opposed to some other cause.

f) A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

11.  Schedule the Veteran for an examination with an appropriate clinician for his residuals of a head injury and migraines.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A July 2003 STR noting that the Veteran had headaches secondary to stress, anxiety, and panic attacks.  

ii) A June 2005 record from Dr. W. P. noting that the Veteran had a head injury from a motor vehicle accident.  

iii) An October 2005 record from Dr. R. C. noting that the Veteran was in a motor vehicle accident in June 2005.  

iv) A May 2008 record from Dr. R. C. noting that the Veteran has chronic headaches.  

v) A December 2009 record from Dr. W. P. that states the Veteran has headaches and residuals of a head injury due to a blast injury.  

vi) The Veteran's November 2009, January 2010, August 2010, and August 2013 statements that he sustained one blast injury on active duty in the Army in 1984 and a second blast injury while on ACDUTRA in 1998.  

vii) The Veteran's September 2012 Substantive Appeal where he asserted that he had headaches because he had to wear a helmet and because his supervisors yelled at him and overworked him.   

c) The examiner must provide an opinion as to the following:

i)Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a head injury and migraine headaches began during his period of active service in the Army from August 1982 to March 1988; or, is/are related to any incident of service to include a claimed blast injury in 1984.  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of a head injury and migraine headaches began during a period of ACDUTRA in 1998; or, is/are related to any incident of service to include a claimed blast injury in 1998.  

iii) IF AND ONLY IF the examiner finds that the Veteran's residuals of a head injury and migraine headaches were NOT due to his period of active service in the Army from August 1982 to March 1988, or a period of ACDUTRA in 1998, state whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's residuals of a head injury and migraine headaches preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

iv) If it is found as medically undebatable that residuals of a head injury and migraine headaches did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

12.  Schedule the Veteran for an examination with an appropriate clinician for his acquired psychiatric disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran's reported stressors, which are (1) in November or December 1984, while on active duty in the Army, the Veteran sustained a blast injury to the head from an explosive device that exploded in his mailbox, destroying his porch and part of his living room, and (2) during a period of ACDUTRA at Schofield, Hawaii in 1998, he sustained a blast injury from a "torpedo" that exploded during a training exercise.  

ii) A July 2003 physical examination report noting panic attacks and a temporary S-3 profile from July 2003 to May 2007.  

iii) A December 2004 STR noting that a MEB was recommended because of the Veteran's depression.  

iv) A May 2008 record from Dr. R. C. showing a diagnosis of generalized anxiety disorder. 

v) An August 2008 STR noting that a medical disability retirement was recommended and that the Veteran needed to be evaluated for anxiety.  

vi) A March 2009 STR noting an S-4 profile and a history of depression and anxiety attacks.  

vii) A June 2009 private medical record showing that the Veteran had PTSD as a result of perceived ill treatment at his civilian employment.  

viii) A December 2009 record from Dr. W. P. relating a psychiatric disorder to a blast injury.  

c) The examiner must provide a diagnosis for each psychiatric disability found.  If the examiner diagnoses PTSD, he or she must specify the stressor or stressors underlying the diagnosis.  The examiner must provide an opinion as to the following:

i)Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder began during his period of active service in the Army from August 1982 to March 1988; or, is/are related to any incident of service to include a claimed blast injury in 1984.  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder began during a period of ACDUTRA in 1998; or, is/are related to any incident of service to include a claimed blast injury in 1998.  

iii) IF AND ONLY IF the examiner finds that the Veteran's acquired psychiatric disorder NOT due to his period of active service in the Army from August 1982 to March 1988, or period of ACDUTRA in 1998, state whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's acquired psychiatric disorder preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

iv) If it is found as medically undebatable that an acquired psychiatric disorder did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

13.  Schedule the Veteran for an examination with an appropriate clinician for his sleep apnea.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) An April 2005 sleep study from Dr. M. M. which provides the initial diagnosis of moderate obstructive sleep apnea.  

ii) The Veteran's August 2013 hearing testimony where he asserted that while he lived in a barracks, his roommates would wake him up to complain that he was snoring.  

c) The examiner must provide an opinion as to the following:

i) Whether, on the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's sleep apnea preexisted any of his periods of active military service, a period of ACDUTRA, or a period of INACDUTRA?

ii) If it is found as medically undebatable that sleep apnea did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iii) If sleep apnea is not found to have preexisted a period of active service, ACDUTRA, or INACDUTRA, is it as least as likely as not (50 percent or greater probability) that it began in or is related to active military service, a period of ACDUTRA, or a period of INACDUTRA?

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

14. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

If the Veteran's dates of ACDUTRA and INACDUTRA are verified and/or if additional STRs and service personnel records are obtained, to include entrance and separation examinations, the RO must determine whether the file must be returned to the examiner(s) to render additional opinions based upon such additional evidence.  

15. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


